Citation Nr: 0403973	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-03 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cervical metastatic 
squamous cell carcinoma (squamous cell carcinoma), including 
as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran had active duty service from June 1968 to June 
1971, including participation in combat in Vietnam.  

The issue of service connection for hepatitis C comes before 
the Board of Veterans' Appeals (Board) on appeal from a March 
2002 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The issue of service 
connection for squamous cell carcinoma comes before the Board 
on appeal from an August 2001 rating decision.  A notice of 
disagreement for both issues was received in August 2002, a 
statement of the case was issued in December 2002, and a 
substantive appeal was received in January 2003.  

The issue of entitlement to service connection for hepatitis 
C will be addressed in the remand section below.  This appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

Cervical metastatic squamous cell carcinoma was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is cervical metastatic squamous 
cell carcinoma otherwise related to the veteran's active duty 
service, including as due to herbicide exposure.  


CONCLUSION OF LAW

Cervical metastatic squamous cell carcinoma was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION
Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

With regard to the cancer issue, the Board finds the claimant 
has been notified of the applicable laws and regulations, 
which set forth the criteria for entitlement to service 
connection.  The discussions in the rating decision and 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in letters dated March 2001, 
April 2001, and February 2002 and a December 2002 statement 
of the case, the veteran was effectively furnished notice of 
the types of evidence necessary to substantiate his claim as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Additionally, with regard to the cancer issue, there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulation.  The record in this case 
includes service medical records, service records, statements 
from the veteran, and numerous private medical records.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  As more 
particularly explained later in this decision, the Board 
finds that the information and evidence now of record 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4).  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran essentially contends that he suffers from 
squamous cell carcinoma resulting from Agent Orange exposure 
during his Vietnam service.  Under 38 U.S.C.A. § 1116(a)(2) 
and 38 C.F.R. § 3.309(e), as to veteran's who served in 
Vietnam during a certain time period, certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange.     

Service records demonstrate that the veteran did serve in 
Vietnam during the appropriate time period and it is 
therefore presumed that he was exposed to herbicide agents.  
38 C.F.R. § 3.307(a)(6)(iii).  However, cervical squamous 
cell carcinoma is not among the enumerated disabilities for 
which a presumption of service connection is warranted.  
38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

The inclusion of certain diseases, as opposed to others, 
within this list reflects a determination by the Secretary of 
Veterans Affairs (Secretary), based on sound medical 
evidence, that there exits a positive association between (A) 
the occurrence of those diseases in humans and (B) the 
exposure of humans to an herbicide agent. 38 U.S.C.A. § 
1116(b)(1); 61 Fed. Reg. 41368-41371 (1996).  Moreover, the 
Secretary, under the authority granted by the Agent Orange 
Act of 1991, specifically has indicated that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (June 24, 2002).

Although the veteran maintains that his squamous cell 
carcinoma is the result of Agent Orange exposure, he is not 
competent to establish an etiological relationship between 
his claimed disabilities and exposure to an herbicide in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As such, the veteran's service-connection claim for squamous 
cell carcinoma is not entitled to a regulatory presumption of 
service connection based upon exposure to certain herbicide 
agents.  Moreover, as the cancer was first manifested many 
years after service, the one-year presumption for malignant 
tumors is also not applicable.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Nevertheless, the Board also acknowledges that in Combee v. 
Brown, the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).  Accordingly, after concluding that the 
veteran is not entitlement to a service-connection 
presumption based on herbicide exposure or a presumption for 
malignant tumors manifested within one year of discharge from 
service, the Board must now determine whether his current 
disability is the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).

Upon review, service medical records do not demonstrate any 
complaints or treatment for squamous cell carcinoma, nor was 
squamous cell carcinoma referenced in the service medical 
records or in the service separation examination report in 
June 1971.  

Private medical records indicate that the veteran received 
treatment for a left neck mass in December 1996.  He 
underwent a local excision of a golf ball-sized mass, which 
showed on salivary tissue and negative for any carcinoma.  In 
March 2000, he underwent a fine needle aspiration in the same 
area of his neck that showed two nodes, both of which were 
negative for squamous cell carcinoma.  In September 2000, the 
veteran went for another excision in the neck, which revealed 
moderately differentiated squamous cell carcinoma with no 
extension through the nodal capsule.  As such, post-service 
medical records do not reveal treatment for squamous cell 
carcinoma until September 2000, more than 28 years after 
service.  Additionally, none of the post-service medical 
records relate the veteran's squamous cell carcinoma directly 
to service.  While the veteran has reported that his 
physicians have urged him to continue his appeal because his 
cancer is suspicious, there is nothing in his medical records 
and reports suggesting any nexus between his cancer and his 
service, including exposure to herbicide agents during 
service.  The veteran has indicated that certain physicians 
believe that this cancer will be included under the 
presumptive provisions in the future.  If that does occur, 
the veteran should advance this claim again at that time.  

In sum, the veteran's cervical squamous cell carcinoma was 
not shown in active service or for many years thereafter.  It 
does not fall within any presumptions for service connection, 
and the probative, competent evidence of record does not show 
that the veteran's squamous cell carcinoma is related to his 
active duty service on any basis, including as secondary to 
exposure to herbicide agents.  Therefore, after reviewing the 
totality of the relevant evidence, the Board is compelled to 
conclude that the preponderance of such evidence is against 
entitlement to service connection.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit a favorable determination 
pursuant to 38 U.S.C.A. § 5107(b).  

In closing, the Board acknowledges that a VA medical 
examination and opinion have not been obtained.  However, the 
record does include medical evidence of the veteran's 
condition during service, a report of medical examination at 
the time of his discharge from service, and numerous private 
medical records following service.  As noted above, the 
medical evidence does not demonstrate a diagnosis or 
treatment for squamous cell carcinoma for many years after 
service, and the post-medical records do not otherwise 
suggest a link between his squamous cell carcinoma and 
service.  Further, his squamous cell carcinoma is not 
entitled to a regulatory presumption of service connection 
based upon exposure to certain herbicide agents.  The current 
medical evidence is sufficient to decide the claim and action 
to obtain a VA examination and etiology opinion is therefore 
not necessary.  38 C.F.R. § 3.159(c)(4) (2003).


ORDER

Entitlement to service connection for cervical metastatic 
squamous cell carcinoma is not warranted.  To this extent, 
the appeal is denied.  


REMAND

With regards to the veteran's claim of service connection for 
hepatitis C, the veteran asserts in his notice of 
disagreement that he was exposed to blood during combat in 
Vietnam, including accidental exposure to blood by health 
care workers while tending to his injuries.  The veteran's 
service personnel records indicated that he served in Vietnam 
from June 1969 to January 1970 and was awarded the Combat 
Action Ribbon, Vietnam Meritorious Unit Citation and Cross of 
Gallantry.  The Board therefore finds that the veteran 
engaged in combat with the enemy.  His assertions regarding 
exposure to blood during combat while serving in Vietnam are 
consistent with the circumstances of such service, and the 
Board therefore finds that the veteran was in fact exposed to 
the blood of others during service.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d). 

Since there is medical evidence suggesting that the veteran 
does suffer from hepatitis C and since his exposure to the 
blood of other individuals during service is accepted, the 
Board believes that a VA medical examination with etiology 
opinion is necessary to comply with the provisions of 38 
C.F.R. § 3.159(c)(4) (2003).

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  With regard to the hepatitis C issue, 
the RO should review the record and take 
any necessary action to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003), and any other applicable legal 
precedent. 

2.  The veteran should be scheduled for a 
VA examination in order to determine the 
nature and etiology of the veteran's 
hepatitis C.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  All 
clinical and special test findings should 
be clearly reported, and the examiner 
should clearly indicate whether or not 
the veteran suffers from disability due 
to hepatitis C.  If so, based upon a 
review of the records and examination of 
the veteran, the examiner is asked to 
determine whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the veteran's hepatitis 
C is etiologically related to his active 
duty service.  The examiner is instructed 
to assume for purposes of the 
examination, that the veteran was exposed 
to blood during combat.  The examination 
report should include a complete 
rationale for all opinions expressed..    

3.  The RO should then review the 
expanded record and determine if the 
hepatitis C claim should be granted.  If 
not, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.    

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



